UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1558


STEPHEN THOMAS YELVERTON,

                Plaintiff - Appellant,

          v.

YELVERTON FARMS, LTD.; PHYLLIS Y. EDMUNDSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00365-FL)


Submitted:   October 30, 2015             Decided:   November 23, 2015


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Thomas Yelverton, Appellant Pro Se.  John C. Bircher,
III, WHITE & ALLEN, PA, New Bern, North Carolina; John Pierce
Marshall, Matthew Scott Sullivan, WHITE & ALLEN, PA, Kinston,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Thomas Yelverton appeals from the district court’s

orders dismissing his complaint against Yelverton Farms, Ltd.,

and Phyllis Y. Edmundson for lack of standing and for failure to

state a claim upon which relief may be granted, and denying his

motion for reconsideration and for leave to amend the complaint.

We   have      reviewed   the    record    and    the   parties’    arguments    on

appeal, and we find no reversible error.                    Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.                   Yelverton v. Yelverton Farms,

Ltd., No. 5:14-cv-00365-FL (E.D.N.C. Feb. 26, 2015; Apr. 22,

2015).      We deny Yelverton’s motion to remand the case, and we

deny     his    motion    for    leave     to    file   a     supplemental    brief

addressing issues he intends to present on appeal from an order

entered in a separate case in the district court.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials     before   this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2